IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0140
                               Filed April 1, 2020


IN THE INTEREST OF E.C. and E.C.,
Minor Children,

F.C.-R., Father,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Marshall County, Paul G. Crawford,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.



       C. Aron Vaughn of Kaplan & Frese, LLP, Marshalltown, for appellant father.

       Thomas J. Miller, Attorney General, and Charles K. Phillips, Assistant

Attorney General, for appellee State.

       Mary Cowdrey, Marshalltown, attorney and guardian ad litem for minor

children.



       Considered by Vaitheswaran, P.J., and Doyle and May, JJ.
                                           2


MAY, Judge.

       The father appeals from the termination of his parental rights to his two

children, E.C. and E.C. On appeal, he argues termination is not in the children’s

best interests and the juvenile court erred in not deciding placement before

termination. We affirm.

       We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). “We will uphold an order terminating parental rights where there is

clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citing In re D.W., 791 N.W.2d 703, 706

(Iowa 2010)).

       The father first claims termination is not in the best interests of the children.

Under the best-interest analysis, “the [juvenile] court shall give primary

consideration to the child[ren]’s safety, to the best placement for furthering the

long-term nurturing and growth of the child[ren], and to the physical, mental, and

emotional condition and needs of the child[ren].” Iowa Code § 232.116(2) (2019).

The juvenile court found termination was in the children’s best interests and noted

placement with the foster family or a relative “would offer them more safety,

security, and opportunity to flourish.”

       The father has struggled with methamphetamine use throughout the

pendency of this case. In fact, at the termination hearing, he testified he used

methamphetamine four days prior.          And before that, he admitted to multiple

relapses. The father never completed a substance-abuse evaluation for the Iowa
                                          3


Department of Human Services (DHS). He was not consistent with drug testing

and missed about fifteen drug tests. Because the father has relapsed multiple

times without ever seeking treatment, we fear such behavior will continue. See In

re J.P., No. 19-1633, 2020 WL 110425, at *2 (Iowa Ct. App. Jan. 9, 2020) (“Given

the father’s consistent use of methamphetamine, short period of sobriety, and lack

of engagement in any treatment program, we fear relapse is likely.”).

       Moreover, the father has not sought mental-health treatment, as

recommended by DHS. He had a few evaluations, but he never followed through

with treatment. There were also concerns about the children’s safety while in the

father’s care. A Family Safety, Risk, and Permanency worker testified she had

concerns about the father’s parenting and noted the father did not appreciate the

danger of having an axe in the living room or leaving broken glass near the

children’s play area. We recognize “the court shall give primary consideration to

the child[ren]’s safety.” Iowa Code § 232.116(2); see In re J.E., 723 N.W.2d 793,

802 (Iowa 2006) (Cady, J., specially concurring) (noting safety is a “defining

element[]” in the best-interest analysis). Given these concerns, we find termination

is in the children’s best interests.

       The father briefly mentions the juvenile court should have granted additional

time rather than terminating his rights. Iowa Code section 232.104(2)(b) allows a

court to defer termination for six months if “the need for removal of the child[ren]

from the child[ren]’s home will no longer exist at the end of the additional six-month

period.” But, as the juvenile court noted, the father is currently in prison with an

anticipated release date of October 2020. And the court found that, after six

months, the “father [would] still be in prison and in no position to parent.” Likewise,
                                           4


we see no evidence that the need for termination will be extinguished after an

additional six months. See Iowa Code § 232.104(2)(b); see also In re A.C., 415

N.W.2d 609, 614 (Iowa 1987) (“It is unnecessary to take from the children’s future

any more than is demanded by statute.”).

       Finally, the father contends the juvenile court erred in deciding placement

of the children after termination. He argues the paternal aunt should have been

appointed guardianship before terminating. In its order, the juvenile court noted

that “[a]t the outset of the [termination] hearing, parties agreed IF the court

terminated the father’s parental rights, THEN the Court would hold a future hearing

as to where the children should ultimately be placed . . . .” The juvenile court then

appointed DHS as the guardian “until further order.”

       This court has previously found a juvenile court may reserve permanency

rulings until after termination. See In re E.B., No. 18-0486, 2018 WL 2727843, at

*3 (Iowa Ct. App. June 6, 2018) (“We find the juvenile court’s decision to reserve

ruling on the modification [of permanency] motion pending termination was not

inappropriate.”); In re C.R., No. 18-0592, 2018 WL 2725411, at *3 (Iowa Ct. App.

June 6, 2018) (same); see also Iowa Code § 232.117(3) (“If the court concludes

that facts sufficient to sustain the petition have been established . . . , the court

may order parental rights terminated. If the court terminates the parental rights of

the child[ren]’s parents, the court shall transfer the guardianship and custody of

the child[ren] . . . .”). We find no error in the juvenile court’s procedure here.

       AFFIRMED.